Citation Nr: 0502214	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  03-26 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disability on a direct incurrence basis.

2.  Entitlement to service connection for a disability of the 
cervical spine, claimed as secondary to service-connected 
disability.

3.  Entitlement to service connection for a thoracic spine 
disability, to include as secondary to service-connected 
disability.

4.  Entitlement to service connection for cardiovascular 
disease, to include hypertension, claimed as secondary to 
service-connected disability.

5.  Entitlement to service connection for a leg disability, 
claimed as secondary to service-connected disability.

6.  Entitlement to service connection for a kidney 
disability, claimed as secondary to service-connected 
disability.

7.  Entitlement to restoration of a 60 percent evaluation for 
arthritis of the lumbar spine with herniated nucleus pulposus 
of L4-5 and radiculopathy.

8.  Entitlement to an increased rating for arthritis of the 
lumbar spine with herniated nucleus pulposus of L4-5 and 
radiculopathy, currently evaluated as 20 percent disabling.

9.  Entitlement to an initial evaluation in excess of 10 
percent for diabetes mellitus, Type II.

10.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1966 and from March 1967 to March 1970.

By decision dated in January 1997, the Regional Office (RO) 
denied service connection for a disability of the cervical 
spine based only on consideration of direct incurrence in 
service.  The veteran was informed of this decision and of 
his right to appeal by a letter dated later that month, but a 
timely appeal was not filed.  Recently, the veteran has 
sought to reopen his claim for service connection for a 
cervical spine disability, to include as secondary to 
service-connected disability.  

By rating action dated in February 2002, the RO proposed a 
reduction in the evaluation assigned for the veteran's 
service-connected low back disability from 60 percent to 20 
percent.  He was provided with notice of the proposal by a 
letter dated the following month.  

In a July 2002 rating decision, the RO, in pertinent part, 
granted service connection for diabetes mellitus, Type II, 
and assigned a 10 percent rating, effective July 2001.  In 
addition, the RO reduced the rating assigned for arthritis of 
the lumbar spine with herniated nucleus pulposus at L4-5 and 
radiculopathy to 20 percent, effective October 2002.  
Finally, the RO denied the veteran's claim for a total rating 
based on individual unemployability due to service-connected 
disability.

The RO, by rating action dated in October 2002, denied 
service connection for disabilities of the thoracic spine and 
the cervical spine, to include as secondary to service-
connected disability, and for cardiovascular disease, to 
include hypertension, a kidney disability and a leg 
disability, claimed as secondary to service-connected 
disability.  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a cervical spine disability on a direct 
incurrence basis; service connection for a cervical spine 
disability claimed as secondary to service-connected 
disability; service connection for a thoracic spine 
disability, to include as secondary to service-connected 
disability; an increased rating for diabetes mellitus, Type 
II; restoration of a 60 percent evaluation for arthritis of 
the lumbar spine with herniated nucleus pulposus and 
radiculopathy; an increased rating for arthritis of the 
lumbar spine with herniated nucleus pulposus and 
radiculopathy; and a total rating based on individual 
unemployability due to service-connected disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for arthritis of the 
lumbar spine with herniated nucleus pulposus and 
radiculopathy and diabetes mellitus, Type II.

2.  Cardiovascular disease, to include hypertension, was 
initially documented many years after service, and has not 
been shown to be related to either of the veteran's service-
connected disabilities.

3.  There is no clinical evidence of a current leg 
disability.

4.  A current kidney disorder has not been demonstrated.  


CONCLUSIONS OF LAW

1.  Cardiovascular disease is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2004).

2.  A leg disability is not proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2004).

3.  A kidney disorder is not proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in April 2002 
apprised the appellant of the information and evidence 
necessary to substantiate his claims adjudicated on the 
merits herein, which information and evidence, if any, that 
he is to provide, and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  He was also 
requested to provide any evidence in his possession that 
pertains to the claims.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the appellant, 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claims, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and VA and private 
treatment records, as well as the reports of VA examinations.  
The appellant has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

On a January 1964 dental questionnaire, the veteran related 
that a physician told him that he had heart trouble, but that 
no doctor had said he had high blood pressure.  The remainder 
of the service medical records are negative for complaints or 
findings concerning cardiovascular disease, to include 
hypertension, a kidney disorder or a leg disability.  The 
heart, vascular system, lower extremities and the 
genitourinary system were evaluated as normal on the 
separation examination in February 1970.  

The veteran was examined by a private physician in June 1991.  
Following the examination, the pertinent impressions were 
history of labile hypertension and history of kidney stone.

VA outpatient treatment records dated from 1981 to 1994 
reflect, in pertinent part, numerous elevated blood pressure 
readings.  In December 1981, blood pressure was 112/90, and 
it was 130/100 in December 1985.  

A VA general medical examination was conducted in March 1995.  
The veteran related that he had passed a stone one time about 
eighteen months earlier.  He asserted that he did not see a 
doctor at that time.  He stated that his urine changed, there 
was burning and then suddenly, the symptoms went away.  He 
maintained that he had been told that he had stones in both 
kidneys.  An examination showed that blood pressure was 
160/97.  It was indicated that it was always borderline on 
the high side.  The pertinent impression was history of 
kidney stones.  

VA outpatient treatment records disclose that the veteran was 
seen in May 2000 with a past medical history of coronary 
artery disease, status post myocardial infarction diagnosed 
by electrocardiogram approximately twelve years earlier.  

The veteran was afforded a VA general medical examination in 
August 2001.  Following the examination, the pertinent 
diagnoses were status post myocardial infarction, 
hypertension, and coronary artery bypass graft procedure.

In a statement dated in August 2002, a Registered Nurse for a 
private physician related that the veteran had been treated 
for chronic pain due to neck, lower back, bilateral arm and 
bilateral leg problems.  It was reported that the veteran 
stated that his back problems consisted of constant lumbar 
pain with radiation into both legs and periodic numbness of 
both legs.  

A VA general medical examination was again conducted in 
August 2002.  The veteran related that he had a history of 
kidney stones.  He denied dysuria, nocturia and hematuria.  
He claimed that his primary pain was in the lumbar spine, and 
that the pain radiated to the left leg.  Following an 
examination, the pertinent diagnoses were status post 
coronary artery bypass graft and valve replacement; 
hypertension; and lumbar herniated nucleus pulposus L4-L5 
with spinal stenosis and degenerative disc disease.  It was 
the examiner's opinion that the veteran's medical conditions, 
specifically his heart condition, was not related to 
diabetes.  

The veteran has been granted service connection for arthritis 
of the lumbar spine with herniated nucleus pulposus, L4-L5 
and radiculopathy, and for diabetes mellitus, Type II.  

Analysis 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by active 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The veteran has not asserted, and the evidence does not 
otherwise establish, that he has cardiovascular disease, to 
include hypertension, a kidney disorder or a leg disability 
that had its onset in service, or that the veteran's heart 
disease was manifested within one year following the 
veteran's discharge from service.  Rather, he claims that 
such conditions were caused or aggravated by his service-
connected diabetes mellitus.  

The Board observes that elevated blood pressure readings were 
first recorded beginning in the early 1980's.  A history of 
labile hypertension was noted in June 1991.  The record 
indicates that the veteran was diagnosed with status post 
myocardial infarction by an electrocardiogram, approximately 
in 1988.  The only evidence supporting his claim that his 
cardiovascular disease was caused or aggravated by his 
service-connected diabetes mellitus consists of his 
statements regarding the etiology of his disability.  In 
contrast, the Board finds that there is competent medical 
evidence to the contrary.  Following the VA examination in 
August 2002, the examiner commented that the veteran's heart 
condition and hypertension were not related to diabetes.  
Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board concludes, therefore, that the 
preponderance of the evidence is against the claim for 
service connection for cardiovascular disease, to include 
hypertension, on a secondary basis.  

The Board acknowledges that the veteran has had complaints of 
leg pain.  It is significant to point out, however, that such 
complaints have been associated with his service-connected 
arthritis of the lumbar spine with herniated nucleus 
pulposus.  There is no clinical evidence of record that the 
veteran has an independent leg disability.  In fact, no such 
disability was documented on the most recent VA examination.  

Similarly, although the veteran has reported a history of 
kidney stones, there is no competent medical evidence 
establishing that a kidney disability exists at the present 
time.  Again, the most recent VA examination, conducted in 
August 2002, failed to reveal the presence of any kidney 
disorder.  In order to grant service connection, a current 
disability must be demonstrated.  In the absence of a leg 
disability or a kidney disorder, there is no basis on which a 
grant of service connection may be predicated.  The only 
evidence supporting the veteran's claims consists of his 
statements regarding the etiology of his alleged 
disabilities.  In contrast, the medical findings are of 
greater probative value and provide no clinical evidence to 
support the veteran's claims.  The Board concludes, 
accordingly, that the preponderance of the evidence is 
against the claims for service connection for a leg 
disability or a kidney disorder.


ORDER

Service connection for cardiovascular disease, to include 
hypertension, on a secondary basis is denied.

Service connection for a leg disability on a secondary basis 
is denied.

Service connection for a kidney disorder on a secondary basis 
is denied.


REMAND

As noted above, the RO originally denied service connection 
for a cervical spine disability on a direct incurrence basis 
in September 1997.  Despite being notified of this 
determination, the veteran did not file a timely appeal and, 
accordingly, it became final.  38 U.S.C.A. § 7105 (West 
2002).  When the veteran sought to reopen his claim for 
service connection for a cervical spine disability, the RO 
adjudicated this matter without regard to finality of the 
previous determination.  The Board must consider whether new 
and material evidence has been submitted, even where the RO 
fails to do so.  Wakeford v. Brown, 8 Vet. App. 237 (1995).

With respect to the claim for service connection for 
disabilities of the thoracic spine and cervical spine on a 
secondary basis, the Board notes that when the RO requested 
in 2002 that an examination be performed, it asked that the 
examiner to furnish an opinion concerning whether any such 
disability was secondary to the veteran's service-connected 
diabetes or arthritis of the lumbar spine.  While the 
examiner stated that the disabilities of the thoracic spine 
and cervical spine were not related to diabetes, he did not 
state whether they were related to the lumbar spine 
disability.  

The veteran also asserts that a higher rating should be 
assigned for diabetes mellitus.  In this regard, the Board 
observes that a private physician reported in July 2004 that 
the veteran was being treated for diabetes.  There is no 
indication in the record that reports of such treatment have 
been obtained, or that the veteran has been afforded a recent 
examination to evaluate the severity of his diabetes 
mellitus.  The Court has also held that where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Under 38 C.F.R. § 3.326(a) (2004), a VA examination will be 
authorized where there is a possibility of a valid claim.

As noted above, the VCAA became law on November 9, 2000.  
This law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio, 16 Vet. App. 183, 187.  

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
issues of whether the 60 percent evaluation that had been 
assigned for arthritis of the lumbar spine with herniated 
nucleus pulposus and radiculopathy should be restored; 
whether a rating in excess of 20 percent for service-
connected lumbar spine disability is currently warranted; or 
whether a total rating based on individual unemployability 
due to service-connected disability is warranted.  In this 
case, the appellant has not been provided with notice of what 
specific information and/or specific medical or lay evidence, 
not previously submitted, is necessary to substantiate each 
of these claims, and what specific evidence, if any, he is 
expected to obtain and submit, and what specific evidence 
will be retrieved by VA.  Further, he must be advised to send 
any evidence in his possession pertinent to the appeal to VA.  
The Board notes that the supplemental statement of the case 
issued in July 2003 provided the pertinent regulation 
concerning VA development, but this is not sufficient to 
comply with the requirements of the law.  The Board 
acknowledges that the RO sent a letter to the veteran in 
April 2002, but this made no mention of these rating 
restoration, increased rating, or total rating, claims and, 
accordingly, it does not comply with the VCAA for these 
issues.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should adjudicate the 
veteran's claim for service connection 
for a disability of the cervical spine on 
a direct incurrence basis on the basis of 
whether new and material evidence has 
been submitted to reopen the claim.

2.  The veteran should be afforded VA 
orthopedic and endocrinology examinations 
to determine the etiology of the 
veteran's disabilities of the thoracic 
spine and/or cervical spine, and the 
severity of his diabetes mellitus, 
respectively.  The orthopedic examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's cervical 
spine and/or thoracic spine disabilities 
were caused or aggravated by his service-
connected arthritis of the lumbar spine 
with herniated nucleus pulposus and 
radiculopathy.  The rationale for all 
opinions expressed should be set forth.  
The claims folder should be made 
available to the examiners for review in 
conjunction with the examinations.  

3.  All VCAA notice obligations must be 
satisfied in accordance with the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent, relative to each issue 
on appeal.  Specifically, the appellant 
must be informed of the specific 
information and/or specific medical or 
lay evidence, not previously submitted, 
that is necessary to substantiate his 
claims for restoration of the 60 percent 
evaluation for arthritis of the lumbar 
spine with herniated nucleus pulposus; an 
increased rating for arthritis of the 
lumbar spine; and a total rating based on 
individual unemployability due to 
service-connected disability, to include 
what specific evidence, if any, he is 
expected to obtain and submit, and what 
specific evidence will be retrieved by 
VA.  Further, he must be advised to send 
any evidence in his possession pertinent 
to the appeal to VA.  

4.  Following completion of the above, if 
additional evidence is received, the RO 
should review the evidence and determine 
whether the veteran's claims may be 
granted.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.




The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


